GROWERS DIRECT COFFEE COMPANY, INC.

2813 7TH Street, Berkeley, California, 84710




PRIVATE & CONFIDENTIAL            




November 20, 2008  




Mr. Nepal Muhuri  

2813 7th Street, Berkeley,

California, 84710

 

Dear Mr. Muhuri:




RE:  MANAGEMENT AGREEMENT




This letter agreement (the “Agreement”) sets forth the services to be provided
by Nepal Muhuri (“Nepal”) to Growers Direct Coffee Company, Inc. (the “Company”)
and the terms and conditions under which such services shall be performed (the
“Engagement”).




1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Nepal and retains Nepal to serve as the Chief Financial Officer and Secretary of
the Company and Nepal hereby accepts the position of Chief Financial Officer and
Secretary effective as of November 20, 2008 (the “Effective Date”).




2. Duties. Nepal will perform such duties customarily performed by the Secretary
and Chief Financial Officer and such other duties as reasonably requested by the
Chairman or the Board of Directors of the Company (the “Board”). These duties
will include, but not be limited to, signing SEC filings and certifications
required by the Sarbanes-Oxley Act.




3. Term. The term of Nepal’s Engagement hereunder shall commence on the
Effective Date and shall continue on a year-to-year basis until terminated by
either party upon sixty days prior written notice to the other party. In the
event of termination prior to the end of a calendar month, the Company shall pay
Nepal fees for the full month for the portion of the month that the Engagement
was effective.




4. Compensation. The Company shall make monthly management fee payment of five
thousand dollars ($5,000) to Nepal, in arrears, on the 25th day of each month.
 In consideration of services to be rendered under this Agreement, Nepal shall
be paid a non refundable contract execution bonus through issuance of one
million five hundred thousand (1,500,000) restricted common shares. These shares
shall be issued on the Effective Date.  




After twelve month, Nepal’s monthly management fee payment will increase to ten
thousand dollars ($10,000) per month.  




5. Expense Reimbursement. Nepal  will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred by Company or paid by Nepal  on
behalf of the Company including, but not limited to, use of office space,
reproduction, typing, computer usage, employees, legal counsel (including legal
counsel retained to negotiate and draft this Agreement) and other similar direct
expenses and any and all taxes (other than state, local and federal income
taxes) on any of the foregoing, provided, however, that such out-of-pocket
expenses shall not exceed $1,000 per month without Board approval. Expenses for
ordinary course travel on Company business will not be subject to the $1,000
monthly limitation.  Nepal will be reimbursed within 30 days of submission of
reasonable documentation for such expenses.  In no event, will Nepal be
reimbursed later than 30 days following the close of the calendar year in which
such expenses were incurred.




6. Severance Payment. If the Company at its sole discretion terminates the
Engagement anytime without cause, after the Effective Date, Nepal will receive a
severance payment equal to ten thousand dollars ($10,000). Nepal will not
receive any severance payment if terminated by the Company anytime after the
Effective Date with cause.  “Cause” shall be defined as any act or series of
acts which are illegal, negligent, constitute willful misconduct, immoral, or
otherwise have impact on the Company and/or its business activities.     




7. Deferred Compensation. Any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of the completion or termination of the Engagement shall be
delayed to the minimum extent and in the minimum amount necessary so as to
comply with





--------------------------------------------------------------------------------

Section 409A and the regulations thereunder; provided, however, that the bonus
set forth in Section 5 shall be paid immediately if there is a change of control
within the meaning of Section 409A of the Internal Revenue Code regardless of
whether there is a termination.

 

8. Benefits and Taxes. Nepal shall be entitled to any benefits paid by the
Company to its employees. Nepal shall be solely responsible for any tax
consequences applicable to Nepal by reason of this Agreement and the services
performed hereunder. The Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to Nepal ’s performance of management services hereunder. Nepal agrees
to indemnify and hold the Company harmless for any taxes, interest or penalties
imposed upon the Company arising from or in connection with the Engagement.




9. Confidential Information, Rights and Duties.




(a) Nepal  specifically agrees that he shall not at any time, either during or
subsequent to the term of the Engagement, in any fashion, form or manner, either
directly or indirectly, unless expressly consented to in writing by the Company,
use, divulge, disclose or communicate to any person or entity any confidential
information of any kind, nature or description concerning any matters affecting
or relating to the business of the Company, including, but not limited to: the
Company’s sales and marketing methods, programs and related data, or other
written records used in the Company’s business; the Company’s computer
processes, programs and codes; the names, addresses, buying habits or practices
of any of its clients or customers; compensation paid to other employees and
independent contractors and other terms of any employment or contractual
relationships; or any other confidential information of, about or concerning the
business of the Company, its manner of operations, or other data of any kind,
nature or description. The parties to this Agreement hereby stipulate that, as
between them, the above information and items are important, material and
confidential trade secrets that affect the successful conduct of the Company’s
business and its good will, and that any breach of any term of this section is a
material breach of this Agreement. All equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists or other
written and graphic records, and the like, including tangible or intangible
computer programs, records and data, affecting or relating to the business of
the Company, which Nepal  might prepare, use, construct, observe, posses or
control, shall be and shall remain the Company’s sole property.




(b) For purposes of this Agreement, the term “confidential information” shall
not include any information that: (i) has been made public by the Company (other
than by acts of Nepal  in violation of this Agreement or other obligation of
confidentiality); (ii) Nepal  is legally compelled to disclose; provided that
Nepal  notifies the Company of such proposed disclosure in as far in advance of
its disclosure as is practicable and uses his best efforts to obtain assurances
that confidential treatment will be accorded to such information; or (iii) is
otherwise publicly available other than through disclosure by a party in breach
of a confidentiality obligation with respect thereto.




(c) Any wrongful interference with the Company’s business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Nepal or any of their agents after the term of the
Engagement shall be treated and acknowledged by the parties as a material breach
of this Agreement.




(d) Nepal’s duties under this Section 10 shall survive termination of the
Engagement. Nepal acknowledges that a remedy at law for any breach or threatened
breach by Nepal of the provisions of this Section 10 would be inadequate, and
Nepal agrees that the Company shall be entitled to injunctive relief in case of
any such breach or threatened breach.




10. Indemnification and D&O Insurance. The Company shall indemnify, forever
defend, and hold Nepal free and harmless from any and all liabilities,
assessments, obligations, debts, damages, fees, fines, penalties, interest,
judgments, liens or other claims that may ever be claimed to exist against Nepal
as a result of Nepal’s work on behalf of Company and/or as a result of Nepal
executing this Agreement, except to the extent resulting from Nepal’s gross
negligence or willful misconduct.




The Company shall enter into an indemnification agreement with Nepal in the form
entered into with each of the Company’s officers and directors. Such
indemnification Agreement shall be effective upon the Effective Date. The
Company will furnish Nepal with a copy of its current D&O liability policy and
will agree to consult with Nepal if the Company intends to decrease the coverage
currently provided.




11. Dispute Resolution   In the instance of a dispute between the Company and
Nepal that is incapable of being resolved by them to their mutual satisfaction,
after good faith resolution negotiations, and within thirty (30) days of





2







--------------------------------------------------------------------------------

the formal notification from Nepal or Company of such dispute, the complaining
Nepal shall have the right to seek such remedies as are available at law and in
equity, as shall the Company.  In the event of any breach of this Agreement, the
provisions of this Agreement may be enforceable in a court of equity by a decree
of specific performance.  Any equitable remedy shall not be exclusive and shall
be in addition to any other remedy available.




12. General Provisions.




(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to Nepal
at the following address: 2813 7th Street, Berkeley.  




(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein




(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.




(d) Complete Agreement. This Agreement, the stock option agreement and the
indemnification agreement to be effective upon the Effective Date constitute the
entire agreement between Nepal and the Company and it is the complete, final,
and exclusive embodiment of their agreement and supersedes any prior agreement
written or otherwise between Nepal and the Company with regard to this subject
matter.  It is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and it cannot be
modified or amended except in a writing signed by Nepal and the Chairman of the
Board.  




(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.




(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.




(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Nepal  and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Nepal  may
not assign any of their duties hereunder and may not assign any of their rights
hereunder without the written consent of the Company.




(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than thirty days following the close of the calendar year in
which in such action is finally resolved.




(i) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Nepal and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
or its respective enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Las Vegas, Nevada
and conducted by Judicial Arbitration & Mediation Services/Endispute (“JAMS”),
under its then-existing Rules and Procedures. The parties shall be entitled to
conduct adequate discovery, and they may obtain all remedies available to the
parties as if the matter had been tried in court. The arbitrator shall issue a
written decision which specifies the findings of fact and conclusions of law on
which the arbitrator’s decision is based. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section 12(i) or in this Agreement is intended to prevent
Nepal or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.




(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Nevada as
applied to contracts made excluding the rules on conflicts of law.




(k) Currency.  All dollar amounts stated in this Agreement are in United States
dollars.




If you are in agreement with the terms set forth herein, please sign and return
a copy of this Agreement to me.







Yours truly







/s/ SEAN TAN

_______________________________

GROWERS DIRECT COFFEE COMPANY, INC.

On Behalf of the Board










Agreed to and Accepted







/S/ NEPAL MUHURI




___________________________

Nepal Muhuri








3





